UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4875


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL GREENE, a/k/a Mike,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:09-cr-00039-FDW-5)


Submitted:   July 15, 2014                  Decided:   August 18, 2014


Before KEENAN and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Clark Fischer, RANDOLPH & FISCHER, Winston-Salem, North
Carolina, for Appellant.    Anne M. Tompkins, Amy E. Ray,
Assistant United States Attorneys, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              After a jury trial,            Michael Greene was convicted of

one count of conspiracy to distribute and possess with intent to

distribute one or more controlled substances, in violation of 21

U.S.C.       §§ 841(a)(1),        846,     851    (2012),    and    one       count    of

conspiracy to commit bank robbery, in violation of 18 U.S.C.

§ 1951 (2012).         In his initial appeal, Greene’s counsel filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there were no meritorious arguments for appeal.

During the pendency of the appeal, the Government                      revealed that

one of its trial witnesses had engaged in misconduct, including

taking evidence relevant to Greene’s trial.                     In our decision, we

took    no    position    on   this      issue,    because    Greene    had    filed    a

motion for a new trial in the district court on the same basis.

Thus, we determined that the district court should address the

issue in the first instance.                 In reviewing Greene’s remaining

arguments, we affirmed the convictions but vacated the sentence

and remanded for resentencing in light of the rule announced in

Dorsey v. United States, 132 S. Ct. 2321 (2012).

              On remand, the district court denied Greene’s motion

for    a   new   trial    without     an    evidentiary      hearing.     The     court

resentenced Greene to forty years’ imprisonment for the drug

conspiracy       and     twenty    years’        imprisonment    for    the     robbery

conspiracy to run consecutively.                  In the present appeal, Greene

                                            2
challenges his sentence and the court’s decision not to have an

evidentiary hearing on his motion for a new trial.                            We affirm.

              We review a sentence for reasonableness, applying “a

deferential         abuse-of-discretion           standard.”            Gall       v.     United

States, 552 U.S. 38, 46 (2007).                    We must first ensure that the

district      court     committed      no   “significant              procedural         error,”

including       improper       calculation         of     the     advisory         Sentencing

Guidelines range, insufficient consideration of the § 3553(a)

factors,      and    inadequate       explanation        of     the    sentence         imposed.

Gall, 552 U.S. at 51; see United States v. Lynn, 592 F.3d 572,

575 (4th Cir. 2010).              In announcing a sentence, the district

court is not required to “robotically tick through § 3553(a)’s

every subsection, particularly when imposing a within-Guidelines

sentence.”       United States v. Powell, 650 F.3d 388, 395 (4th Cir.

2011)   (internal       quotation       marks      omitted).            The     court         must,

however, conduct         an    “individualized           assessment          justifying        the

sentence      imposed    and    rejection         of    arguments       for    a     higher      or

lower   sentence        based    on    § 3553.”           Lynn,        592     F.3d      at    584

(internal quotation marks omitted).

              The district court must provide sufficient explanation

to “demonstrate that it ‘considered the parties’ arguments and

ha[d]     a    reasoned        basis    for       exercising           [its]       own     legal

decisionmaking         authority.’”         Lynn,       592     F.3d    at     576      (quoting

Rita v.       United    States,       551   U.S.        338,     356    (2007)).               Such

                                              3
explanation   is       required    to   “promote       the   perception      of    fair

sentencing” and to permit “meaningful appellate review.”                          Gall,

552 U.S. at 50.          We apply a presumption of reasonableness on

appeal to a within-Guidelines range sentence.                     Rita, 551 U.S. at

347; see United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007) (“A sentence within the proper Sentencing Guidelines range

is presumptively reasonable.”) (citation omitted).

           We find no error with the district court’s imposition

of   sentence.         The   district    court    incorporated        many    of    the

findings from the first sentencing and addressed fully Greene’s

argument   for     a    thirty-year      sentence.           We    have    considered

Greene’s arguments made in this appeal and conclude that the

arguments are without merit.

           Greene claims that he was entitled to an evidentiary

hearing on his motion for a new trial.                  We review the district

court’s decision in this regard for abuse of discretion.                       United

States v. Smith, 62 F.3d 641, 651 (4th Cir. 1995).                        Because the

court was very familiar with the trial evidence and the grounds

Greene was asserting for a new trial, the court did not abuse

its discretion declining to have an evidentiary hearing.                       United

States v. Hamilton, 559 F.2d 1370, 1373–74 (5th Cir. 1977).

           Accordingly, we affirm the sentence and the court’s

denial of Greene’s motion for a new trial.                        We dispense with

oral   argument    because        the   facts    and    legal      contentions      are

                                          4
adequately   presented   in   the   materials   before   this   Court   and

argument would not aid the decisional process.

                                                                 AFFIRMED




                                     5